Citation Nr: 1506694	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  07-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to July 2005. 
      
This appeal is before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The matter on appeal was remanded by the Board in November 2010, March 2013, and October 2013.  In June 2014, the Board denied the Veteran's claim, and he appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In a December 2014 Order, the Court granted the motion and remanded the TDIU claim to the Board for action consistent with the terms of the Joint Motion.


FINDING OF FACT

The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The facts of this case were extensively summarized in the prior June 2014 Board decision, which is of record.  This included a summarization of the Veteran's individual disability ratings throughout the appeals period for his numerous disabilities including hypertensive heart disease with left ventricular hypertrophy, hyperactive bladder, a right hip disability, a cervical spine disability, a lumbar spine disability, a right knee disability, a left knee disability, a right ankle sprain, hypertension, and furunculous of the neck and back.  It also included recognition that the Veteran's total combined disability rating has met the scheduler requirements for a TDIU throughout the appeal period.

As noted in that decision, the Veteran contends that his service-connected disabilities prevent employability.  He contends that his heart disease causes constant dizzy spells, fatigue, and headaches, and that he suffers from constant join pain that requires the use of narcotics which interferes with job duties.  He has further asserted that he last worked full-time in July 2005, worked from March 2000 to July 2005 as an air technical advisor but could not continue his military career due to his health issues, and applied to three management position jobs in January 2006.  

The lay and medical evidence of record has consistently reflected that the Veteran would not be able to perform physically strenuous work activities due to his numerous orthopedic and cardiovascular disabilities.  In May 2013, a VA examiner opined that, even considering his disabilities, the Veteran might be expected to engage in light sedentary activities and employment, and in April 2014 a VA examiner opined that, given his service-connected disabilities, the Veteran was capable of sedentary activities and would be able to advance from sedentary to light duty activities once he had left knee surgery.  

However, neither VA examiner explained how the Veteran, with his reported most recent employment history of air technical advisor, would be able to obtain or maintain substantially gainful employment, given the combined effect of his disabilities, and particularly given his asserted constant dizzy spells, fatigue, and headaches due to his heart disability, or his use of medication for his service-connected disabilities; in January 2011, such medications were noted to include verapamil, valsartan, terazosin, sulindac, meloxicam, lovastatin, and flunisolide.  In this regard, on March 2006 VA examination, it was noted that the Veteran's hypertensive heart disease caused him to experience fatigue and dizziness a few times per week and limited his ability to complete yard work.  On January 2006 VA examination, it was noted that the Veteran experienced fatigue, dizziness, and dyspnea on exertion related to his heart disease; based on this January 2011 VA examination, the Veteran was granted a 60 percent disability rating for hypertensive heart disease with left ventricular hypertrophy, which connotes that a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of just 30 to 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7007.  Also, on April 2014 VA examination, it was noted that the Veteran's cardiovascular disease resulted in headache and dizziness.  

In light of the evidence taken as a whole, and resolving reasonable doubt in the Veteran's favor, the Board finds that, given the type of employment for which the Veteran would be qualified considering such factors as his education and occupational experience, he has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Board notes that in August 2006, VA received a statement from the Veteran's pastor stating that the Veteran walked with a severe limp and was in severe pain, but that it was noted on the stationary that the Veteran was a transportation director for the church, although it is unclear whether he was paid for this position.  While such evidence suggests ability to perform some work, as noted by the parties to the December 2014 Joint Motion, while the Veteran "did indeed work during the rating period, in that he was employed at a church," the question is "whether [the Veteran] retains the ability to perform gainful work," and that it was unclear from the record how the Veteran's "work in a position that may or may not have actually provided him with any income indicates an ability to pursue a substantially gainful occupation in line with his residual capabilities."  The Board notes that marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In this case, resolving reasonable doubt in his favor, the Veteran has not been shown to be able to secure or follow a substantially gainful occupation, even considering any such work he may have performed for his church in 2006.  Accordingly, a TDIU must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed.


ORDER

A TDIU is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


